             Case 3:20-cv-01795 Document 1 Filed 12/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,                     :
                                              :
               Plaintiff,                     :       Docket No.
                                              :
VS.                                           :
                                              :
STACY BRUCKSHAW,                              :
                                              :
               Defendant.                     :       December 2, 2020

                                      COMPLAINT

       NOW COMES the United States of America, by and through its undersigned attorneys,

and alleges the following:

       1.      This is a civil action brought by the plaintiff, United States of America, on behalf

of the United States Social Security Administration (“SSA”) to reduce to judgment a debt owed

by the defendant to the SSA.

       2.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1345.

       3.      The Defendant, Stacy Bruckshaw, is an individual who resides in the State of

Connecticut, and is within the jurisdiction of this Court.

       4.      From December 1994 to January 1998, Stacy Bruckshaw (the “Defendant”)

received SSA benefits in the amount of $47,902.90 on behalf of her (minor) child. See Certificate

of Indebtedness, attached hereto as Exhibit A.

       5.      The Defendant was not entitled to the payment of the benefits referred to in

Paragraph 4 above. Id.
              Case 3:20-cv-01795 Document 1 Filed 12/02/20 Page 2 of 2




       6.      Defendant is currently indebted to the United States in the principal amount of

$37,510.70. Id.

       7.      Demand has been made upon the Defendant by the United States for the sum due,

but the amount due remains unpaid.

       WHEREFORE, the United States demands judgment against the Defendant for the total of

$37,510.70.

       The United States further demands, pursuant to 28 U.S.C. Section 1961, that interest on

any judgment be at the legal rate until the judgment is paid in full.

                                              Respectfully submitted,

                                              UNITED STATES OF AMERICA

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                                  /s/


                                              ASSISTANT UNITED STATES ATTORNEY
                                              UNITED STATES ATTORNEY’S OFFICE
                                              157 CHURCH STREET, 25th FLOOR
                                              NEW HAVEN, CT 06510
                                              Tel.: (203) 821-3700 / Fax: (203) 773-5373




                                                  2
           Case 3:20-cv-01795 Document 1-1 Filed 12/02/20 Page 1 of 1




                            SOCIAL SECURITY ADMTNISTRATION
                              OFFICE OF CEI{TRAI, OPERATIONS
                               15OO WOOD],AWN DR
                               BA],TIMORE, MARYLAND 2L241,


                              CERTIFTCATE OF TNDEBTEDNESS


Claim No. xxx-xx-7942

STACY BRUCKS}AW

            CT



Total debt due United States as of   OCTOBER   9,20L9t $37,5L0.70
r certify that the Social Security Administration records show that the debtor      named
above is indebted to the Unit,ed States in the amount.stated above.
The claim arose in connection with an overpayment, of Social Securi.ty benefits.
Section 204 (a) of the Social Security Act,, states that, the adjustment of benefit,s to
recover an overpayment is accomplished by withholding benefits payable to: The
overpaid individual, including a represent.at,ive payee who received an overpayment on
behalf of a beneficiary on any earni-ng record from and /or any other person
receiving on the same earnings record on which the overpaymenL occurred. The
overpayment can be recovered from current and prospective monthly benefits, an
underpayment or a lump-sum death pa)ment
From December ]-994 through                L998 the debtor named    above   was receiving
benefits and was not entitled'January
                                to--TEEEfve them for herself or her child Milissa
Bruckshaw and was, therefore, not due any benefit payrnents. The debtor was, i-n fact,
paid benefits totaling $4?,902.9o of which $l-0,392.20 has been repaid, leaving an
unsatisfied indebtedness of $ $37.510.70
CERTIFICATION: Pursuant to 28 USC Section 1746, I certify under penalty of perjury
that t.he foregoing is true and correct.



     1   MARTIN

Chris Goble
Associate Commi-ssi-oner
For Central Operations
Date: October 9, 20!9
